UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6462


KEVIN L. JACKSON,

                 Petitioner - Appellant,

            v.

ROBERT G. JONES,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:12-cv-00320-RJC)


Submitted:   June 20, 2013                     Decided:    June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin L.     Jackson,   Appellant   Pro Se.      Mary     Carla Hollis,
Assistant    Attorney    General,   Raleigh,   North      Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin L. Jackson seeks to appeal the district court’s

order     dismissing       as    untimely       his    28   U.S.C.      § 2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of    appealability.        28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,      537 U.S. 322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3